Citation Nr: 0802218	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  03-35 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an evaluation in excess of 30 percent 
disabling for chloracne of the face and neck, to include 
whether referral for extraschedular consideration is 
warranted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from October 2002 and October 2003 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Jackson, Mississippi.  The October 2002 decision 
granted service connection for chloracne and assigned an 
evaluation of 10 percent disabling.  This evaluation was 
changed to 20 percent in a later rating decision.  

An October 2003 decision assigned a separate evaluation of 30 
percent disabling for chloracne of the face and neck.  

In October 2005, the Board issued a decision addressing the 
rating assigned for chloracne of the back, buttocks, and 
scrotum.  In the INTRODUCTION to that decision, the Board 
determined that whether a higher evaluation was warranted for 
the veteran's chloracne of the face and neck was not an issue 
before the Board.  

Subsequent to that decision, the veteran filed an appeal with 
the United States Court of Appeals for Veterans Claims 
(Court) as to the evaluation assigned for chloracne of the 
back, buttocks, and scrotum and the evaluation assigned for 
chloracne of the face and neck.  In an ORDER dated in October 
2007, the Court granted a joint motion of the veteran and 
VA's General Counsel to remand, for adjudication by the 
Board, the issue of an evaluation greater than 30 percent for 
the veteran's chloracne of the face and neck.  That ORDER 
also granted the parties' motion to terminate the appeal as 
to the issue of an evaluation greater than 20 percent for 
chloracne of the back, buttocks, and scrotum.  

As such, the only matter before the Board is whether the 
veteran is entitled to an evaluation in excess of 30 percent 
for chloracne of the face and neck.  


FINDINGS OF FACT

1.  The veteran's chloracne of the face and neck does not 
result in scars; systemic or nervous manifestations; 
complete, marked or repugnant deformity; visible or palpable 
tissue loss; gross distortion or asymmetry; or underlying 
soft tissue loss; and is not exceptionally repugnant.  

2.  The veteran's chloracne of his face and neck does not 
present such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 30 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.20, 4.21, 4.118 
Diagnostic Codes 7800, 7806 (2002), Diagnostic Codes 7800, 
7829 (2007).  

2.  The criteria for referral of the veteran's chloracne of 
the face and neck for extraschedular consideration have not 
been met.  38 C.F.R. §3.321(b) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree 
of disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R.  § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function, will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

As the veteran has perfected an appeal as to the assignment 
of an initial rating following the initial award of service 
connection for chloracne of the face and neck, the Board must 
evaluate all evidence of record reflecting the severity of 
the veteran's disability from the date of grant of service 
connection to the present.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  This could result in staged ratings; i.e. 
separate ratings for different time periods.  Id.  

This appeal followed a claim by the veteran for entitlement 
to service connection for chloracne, filed prior to August 
2002.  During the pendency of the veteran's claim and appeal, 
the criteria for rating disabilities of the skin were changed 
by an amendment to the rating schedule that became effective 
on August 30, 2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the unrevised and the revised rating 
criteria, and the veteran was made aware of the changes.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Prior to August 30, 2002, no specific criteria were specified 
for rating chloracne.  A review of the rating criteria in 
place at that time indicates that only 38 C.F.R. § 4.118 
Diagnostic Codes 4.118 Diagnostic Codes 7800 and 7806 
provided for ratings higher than 30 percent and contained 
appropriate criteria for rating the veteran's chloracne, to 
include by analogy.  See 38 C.F.R. § 4.27 (2007).  

Under Diagnostic Code 7800, as effective prior to August 30, 
2002, a 30 percent rating was warranted for severe 
disfiguring scars of the head, face, or neck, especially if 
producing a marked and unsightly deformity of eyelids, lips, 
or auricles.  38 C.F.R. § 4.118 Diagnostic Code 7800 (2002).  
A 50 percent rating was warranted for disfiguring scars of 
the head, face, or neck that resulted in complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral deformity.  Id.  

Under Diagnostic Code 7806, as effective prior to August 30, 
2002, a 30 percent rating was warranted for eczema with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  38 C.F.R. § 4.118 Diagnostic Code 7806 
(2002).  A 50 percent rating was warranted for eczema with 
ulceration or extensive exfoliation or crusting and systemic 
or nervous manifestations, or exceptionally repugnant.  Id.  

Effective August 30, 2002, Diagnostic Code 7829 provides for 
a maximum rating of 30 percent for deep acne (deep inflamed 
nodules and pus-filled cysts) affecting 40 percent or more of 
the face and neck.  38 C.F.R. § 4.118 Diagnostic Code 7829 
(2007).  That Diagnostic Code also directs the rater to 
alternatively rate chloracne as disfigurement of the head, 
face, or neck under Diagnostic Code 7800, or scars under 
Diagnostic Codes 7801, 7802, 7803, 7804, or 7805, depending 
upon the predominant disability.  Id.

Diagnostic Code 7805, for limitation of function of the 
affected part due to scars is not for application as there is 
no evidence of record that the veteran has a loss of function 
of any body part.  Diagnostic Codes 7802 through 7804 provide 
for maximum ratings of less than 30 percent, and thus are not 
applicable to this claim.  Diagnostic Code 7801 applies to 
scars other than of the head, face or neck.  

Under Diagnostic Code 7800, which became effective August 30, 
2002, disfigurement of the head, face, or neck a 30 percent 
evaluation is warranted if there are visible or palpable 
tissue loss and either gross distortion or asymmetry of one 
feature or paired set of features [nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips], or if 
there are two or three characteristics of disfigurement.  38 
C.F.R. § 4.118 Diagnostic Code 7800 (2007).  

A 50 percent evaluation is authorized if there is visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are four or five characteristics of 
disfigurement.  Id.  

An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement.  Id.  

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are:  (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).

Of record are three sets of photographs of the veteran's face 
and neck.  These are dated in July 2002, September 2002, and 
August 2003.  All photographs show the veteran to have a full 
beard and mustache covering an area extending from 
approximately one inch of the top portion of his neck to his 
cheekbones and connecting with his sideburns.  The skin is of 
those areas of his face and neck is not visible.  Similarly, 
he does not have an appreciably receding hairline, so the 
skin of his scalp is not visible.  

The veteran underwent VA skin examination in September 2002 
and again in August 2003.  Only the August 2003 examination 
report provides meaningful results as to chloracne of the 
veteran's face and neck.  That examiner found that almost 100 
percent of the veteran's face above the beard line was 
affected by his skin disability, which he described as too-
numerous-to-count open and closed comedones, many of which 
are multi-headed.  He also stated that this condition covered 
nearly 50 percent of the exposed head and neck skin, that 
papular cysts covered almost 100 percent of exposed facial 
skin, and that lesions were present in the bearded area, 
though less extensive.  The examination report indicates that 
the veteran has worn a full beard for 35 years.  

As to scarring, the examiner stated that he could not 
describe any scarring because any scarring present was 
disguised by the papular lesions.  

No evidence of record demonstrates that the veteran's 
chloracne results in systemic or nervous manifestations; 
hence a 50 percent rating would be inappropriate on that 
basis under the unrevised Diagnostic Code 7800.  

As to whether the veteran's chloracne of the face and neck is 
exceptionally repugnant, the close-up color photographs 
associated with the claims file are sufficient for the Board 
to make that lay determination.  In that regard, the Board 
has considered the U.S. Court of Veterans Appeals holding in 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), that 
neither the Board is not free to supplement the record with 
its own medical opinion but rather must obtain a medical 
opinion or cite to treatise evidence of record.  

In short, when it comes to matters requiring medical 
expertise, neither the Board nor the lay veteran is competent 
to provide a medical opinion.  

Examples of when such expertise is required include whether a 
veteran's death from blood poisoning and abscesses was caused 
by shrapnel wounds incurred during service three decades 
earlier, Espiritu v. Derwinski, 2 Vet. App. 492 (1992); the 
validity of a method of audiological testing, Martinak v. 
Nicholson, 21 Vet. App. 447, 454 (2007); and a diagnosis of 
rheumatic fever, Woehlaert v. Nicholson, 21 Vet. App. 456, 
462 (2007).  

Examples of those instances that do not require medical 
expertise include symptoms of hip pain during service, 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
diagnosis of varicose veins, Barr v. Nicholson, 21 Vet.App. 
303 (2007); and diagnosis of a dislocated shoulder, Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007).  

"Repugnancy", and in this case, deformity, essentially 
refers to aesthetics and a comparison to the norm.  A 
determination from appropriate photographs as to whether the 
veteran's chloracne is repugnant or results in deformity 
clearly falls in the line of examples of where a medical 
opinion is not required.  Color photographs associated with 
the claims file are sufficiently clear and close-up to allow 
for this determination by the Board.  

The Board finds that these photographs are evidence against 
his claim for a higher rating.  

The photographs show raised areas of mild discoloration on 
the veteran's exposed skin of the face and neck.  
Approximately half of his face is covered by a beard and his 
skin in that area is not visible and hence could not be 
called "repugnant".  While the skin condition on the 
exposed areas is noticeable, the veteran's appearance is not 
such that a reasonable person would take particular notice 
and does not invite revulsion.  To call his skin condition 
repugnant would be unreasonable.  The Board thus makes a 
finding that the veteran's chloracne of the face and neck is 
not repugnant.  

Simply stated, the Board does not find the veteran's face to 
be repugnant.

Having made this determination, there is no basis under the 
unrevised Diagnostic Code 7806 for a rating higher than that 
already assigned.  

Even though the examiner stated that a determination of 
scarring of the veteran's face and neck was not possible, the 
Board has taken into consideration that the unrevised rating 
schedule for disabilities of the skin did not specifically 
address rating chloracne.  Thus, this disability could only 
be rated by analogy.  For this reason, the Board has 
considered the criteria under the unrevised version of 
Diagnostic Code 7800.  However, the photographs not only show 
the veteran's chloracne to be not repugnant, the photographs 
also show that there is no deformity of his face or neck, 
either complete or bilaterally.  

As the revision to the rating schedule for skin disabilities 
includes Diagnostic Code 7829, specific to chloracne, and the 
veteran is not service-connected for eczema, the revised 
Diagnostic Code 7806 is not for application.  His chloracne 
of the face and neck is already rated at the maximum rating 
available under Diagnostic Code 7829.  

Given the instructions provided in Diagnostic Code 7829 as to 
alternative diagnostic codes for rating chloracne, the Board 
has considered whether a rating higher than 30 percent is 
warranted under the revised version of Diagnostic Code 7800 
for disfigurement of the head, face, or neck.  As explained 
above, the photographs of record show that the does not have 
gross distortion or asymmetry of any features of his face or 
neck.  The only question remaining is whether his chloracne 
results in four or more characteristics of disfigurement.  

Of note, is that the intended effect of the revision 
effective August 30, 2002 was in part to ensure unambiguous 
criteria for evaluating skin disabilities.  See 67 Fed. Reg. 
49,590 (July 31, 2002).  Given the August 2003 examiner's 
finding that scars of the veteran's face were not 
discernible, and particularly in light of the reason for the 
revision that resulted in the current Diagnostic Code 7800 
criteria, it would be inappropriate to rate the veteran's 
chloracne of the face and neck based on scars.  Therefore, 
the evidence is against a finding of scar(s)s of five or more 
inches in length, scar(s) at least one quarter inch wide, 
scar(s) adherent to underlying tissue or scar(s) elevated or 
depressed on palpation.  Nor is there any finding that the 
veteran has any underlying soft tissue missing.  The record 
is absent for evidence favorable to the veteran's claim in 
this regard.  Thus, because the preponderance of the evidence 
of record demonstrates that the veteran's chloracne of the 
face and neck does not result in four or more characteristics 
of disfigurement, there is no basis for a rating higher than 
30 percent under the revised version of Diagnostic Code 7800.  

The Board has considered all other evidence of record.  
However, no evidence of record provides for a more favorable 
determination under the rating schedule.  

Also considered by the Board is whether the veteran's 
chloracne of the face and neck warrants referral for 
extraschedular consideration.  To accord justice in an 
exceptional case where the scheduler standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2007).  

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The RO considered an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) and determined referral 
for extraschedular consideration was not warranted in this 
case.  The Board agrees.  The veteran has not required any 
periods of hospitalization for chloracne of the face and 
neck.  Although in his November 2003 substantive appeal, the 
veteran reported that he had to leave business meetings due 
to embarrassment resulting from his chloracne, this does not 
constitute marked interference with employment.  Similarly, 
his report in that same document that this embarrassment 
caused him to leave church and dinners with friends does not 
indicate a particularly different disability picture from 
other veterans with similarly rated skin disabilities.  In 
the absence of evidence presenting "exceptional" 
circumstances, the claim is not referred for consideration of 
an extraschedular rating; the veteran's disability is 
appropriately rated under the schedular criteria.  

The Board does not find evidence that the veteran's chloracne 
of the face and neck should be increased for any other 
separate period based on the facts found during the whole 
appeal period.  The evidence of record from the day the 
veteran filed the claim to the present supports the 
conclusion that the veteran is not entitled to additional 
increased compensation during any time within the appeal 
period. 

Based on the above, the preponderance of evidence of record 
is assigning a rating higher than 30 percent disabling for 
the veteran's chloracne of the face and neck.  As such, his 
claim must be denied.  The evidence in this case is not so 
evenly balanced so as to allow application of the benefit-of- 
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2007).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in June 2002 that addressed all 
four notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
what evidence was required to substantiate the claim for 
service connection and of the veteran's and VA's respective 
duties for obtaining evidence.  The veteran was also asked to 
submit evidence and/or information, which would include that 
in his possession to the AOJ.

Here, the VCAA duty to notify has not been satisfied with 
respect to notice elements of an effective date and 
disability ratings.  In Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007), the United States Court of Appeals for the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  Although not specifically discussed by 
the court, some other possible circumstances that could 
demonstrate that VA error did not prejudice the claimant 
include where the claimant has stated that he or she has no 
further evidence to submit, or where the record reflects that 
VA has obtained all relevant evidence.

In this case, the failure to provide the veteran with VCAA 
notice as to assignment of effective dates and disability 
ratings is not prejudicial to the veteran.  As to failure to 
inform the veteran of assignment of effective dates, the 
veteran's assigned rating is effective the date of claim and 
the Board is denying his claim for a higher rating so no 
effective date will be assigned as the result of the Board's 
decision.  As to failure to provide VCAA notice regarding 
assignment of disability ratings, the veteran has 
demonstrated actual knowledge of that which such notice would 
have provided.  

In his substantive appeal, received in December 2003, the 
veteran expressed disagreement with the rating assigned for 
chloracne, stating 

I Respectively Disagree with your 
Decision on my Face [and] Neck.  Because 
you stated that I did not have 
exceptionally Repugnant Condition, 
Because of the odor these Soars put off.  
the Same Holds true for my back.  These 
Cyst on my Back.  Limit my ability to Do 
my work.  A Mechanich spends a lot of 
time on his Back [and] where these things 
flare up it makes it Impossible to Do 
that [and] when they Burst It's very 
Imbarrising (sic).  I have had to Leave 
Church, Dinners with Friends (sic) [and] 
Business meetings.

In a letter dated in January 2006, the veteran stated 

"[i]n the picture of my back, buttocks 
[and] scrotum many of the large cyst are 
not visible.  They are deep [and] can 
only be detected by touching.  I go to 
the VA in Memphis once a month [and] they 
surgically remove them.  Most of these 
cars come after one of these abscesses 
either burst or has been surgically 
removed."  

These statements, standing alone, show the veteran to have 
knowledge of how disability ratings are assigned, including 
extraschedular considerations as he has argued that his 
chloracne affects his employment and described how his 
chloracne affects his life outside of work.  Indeed, he has 
demonstrated knowledge of assignment of disability ratings 
specifically with regard to skin disabilities.  This amounts 
to more specific knowledge than that which would have been 
obtained from the more general notice of assignment of 
disability ratings required for, or possible, from VCAA 
notice provided upon receipt of an application for benefits.  

Additionally, the veteran was represented by counsel in his 
appeal to the Court, and of record is a Brief filed with the 
Court citing applicable rating criteria.  Thus, in addition 
to the knowledge sufficiently demonstrated by the veteran in 
the above statements, through counsel, he has demonstrated 
extensive actual knowledge of the assignment of disability 
ratings.  

For these reasons, the Board finds that the veteran has not 
been prejudiced by the failure of VA to provide VCAA notice 
with regard to assignment of disability ratings and effective 
dates.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records from 2002 and 2003.  He was 
afforded VA examinations of his skin in September 2001 and 
August 2003.  

The Board has considered the veteran's statement in his 
January 2006 letter regarding continuously ongoing surgical 
treatment of his chloracne at a VA facility in Memphis.  This 
letter refers only to the veteran's chloracne of the back, 
buttocks, and scrotum.  As explained above, his appeal of the 
rating assigned for chloracne of his back, buttocks, and 
scrotum has been terminated and is not before the Board.  No 
evidence of record indicates that the veteran undergoes 
surgery of the chloracne of his face or neck.  Furthermore, 
the August 2003 examiner clearly indicated that the cysts of 
his face make it impossible to discern scarring.  Even if the 
veteran has undergone surgical treatment for his chloracne of 
the face, of which there is not even an allegation, and such 
has left scars, the impossibility of seeing those scars 
renders the hypothetical existence of the scars irrelevant 
for rating purposes.  Thus, this reported treatment at a VA 
facility is not pertinent to his claim on appeal.  VA has no 
duty to obtain evidence not relevant to a claim.  See 38 
C.F.R. § 3.159(c) (2007).  Thus, the Board's adjudication of 
this matter at this time is not improper.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).



ORDER

Entitlement to an evaluation in excess of 30 percent 
disabling for chloracne of the face and neck, to include 
whether referral for extraschedular consideration is 
warranted, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


